FILED
                               NOT FOR PUBLICATION                          SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



CRISPIN CLANOR ENDICIO and                         No. 08-71729
MARIA ELSA MALDO RECIO,                                08-75193

               Petitioners,
                                                   Agency Nos. A096-341-320
  v.                                                           A096-341-321

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       In these consolidated petitions for review, Crispin Clanor Endicio and Maria

Elsa Maldo Recio, natives and citizens of the Philippines, petition for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an

immigration judge’s decision denying their applications for relief from removal, as

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
well as the BIA’s order denying their subsequent motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.

2005) and for substantial evidence the agency’s factual findings, Lolong v.

Gonzalez, 484 F.3d 1173, 1178 (9th Cir. 2001) (en banc). We dismiss in part and

deny in part the petition for review in No. 08-71729, and deny the petition for

review in No. 08-75193.

         We lack jurisdiction to review the BIA’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Petitioners’ contention that the agency applied an incorrect hardship

standard is not supported by the record. See Mendez-Castro v. Mukasey, 552 F.3d

975, 980 (9th Cir. 2009).

         In their opening brief, petitioners fail to address, and therefore have waived

any challenge to, the agency’s denial of asylum and relief under the Convention

Against Torture. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996).




                                             2                                    08-75193
       Substantial evidence supports the BIA’s determination that petitioners failed

to demonstrate their eligibility for withholding of removal. See Gormley v.

Ashcroft, 364 F.3d 1172, 1178-79 (9th Cir. 2004).

       The BIA did not abuse its discretion by denying petitioners’ motion to

reopen, where the BIA considered the new evidence of their United States citizen

son’s mental health condition and acted within its broad discretion in determining

that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d

1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall be reversed

only if it is “arbitrary, irrational or contrary to law.”)

    In No. 08-71729: PETITION FOR REVIEW DISMISSED in part;
DENIED in part.

       In No. 08-75193: PETITION FOR REVIEW DENIED.




                                             3                                  08-75193